ORDER

PER CURIAM.
Cynthia Rose Fehrmann (“mother”) appeals the judgment of dissolution of marriage awarding primary physical custody of her two minor children, G.B. and J.B. (collectively referred to herein as “minor children”) to Rafael Barron (“father”), and awarding joint legal custody to mother and father. Mother claims that the trial court erred in failing to include findings regarding specific factors relied upon in determining the custody award in its judgment, pursuant to section 452.375.6 RSMo (2000). Mother also argues that the custody award was not supported by the evidence. Father cross-appeals, claiming that the trial court erred in ordering retroactive child support.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the motion court is affirmed in accordance with Rule 84.16(b).